Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Walker, J.), rendered March 16, 2006, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
On the date scheduled for sentencing, the defendant’s attorney made an application for an adjournment in order for the defendant to obtain new counsel “if he does wish to have new counsel.” At no time during the plea proceedings or during the sentencing proceedings did the defendant express dissatisfaction with his current attorney. Moreover, he gave no indication that he had retained a new attorney, or that he had taken steps towards retaining a new attorney. Under these circumstances, the court properly recognized that the application was made solely for the purpose of delay, and providently exercised its discretion in denying the application (see People v Morgan, 275 AD2d 970 [2000]; People v Kelly, 219 AD2d 676 [1995]; cf People v Medina, 44 NY2d 199, 208 [1978]). Mastro, J.E, Fisher, Florio, Angiolillo and Dickerson, JJ., concur.